DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the Applicant’s Response filed on 12/9/2021. Claims 1-2 and 5-12 are presently pending and are presented for examination. 	

Response to Amendment
Applicant' s amendments, see pages 6-10 of 18, filed 12/9/2021, with respect to Claim Objection, 35 U.S.C. § 112(f) interpretation, 35 U.S.C. § 112(b) rejection(s), and 35 U.S.C. § 112(a) rejection(s) have been fully considered and are persuasive.  All Claim Objections, 35 U.S.C. § 112(f) interpretations, 35 U.S.C. § 112(b) rejection(s), and 35 U.S.C. § 112(a) rejection(s) have been withdrawn. 

Response to Arguments
Applicant’s arguments, see pages 10-13 of 18, filed 12/9/2021, with respect to the rejection(s) of claim(s) 1-11 under 35 U.S.C. § 101 have been fully considered but they are not persuasive.  The Applicant has argued that the tasks presented cannot be performed solely in the mind or reasonably 
Additionally, the claims have not been amended sufficiently to integrate the judicial exceptions into a practical application, such as the “control” aspect of claim 12.  Rather, the claims as written continue to recite abstract ideas and are supported merely by additional elements.  Therefore, the Examiner maintains the previous rejection of claims 1-11 under 35 U.S.C. § 101, emphasized below.  
Applicant’s arguments, see pages 13-17 of 18, filed 12/9/2021, with respect to the rejection(s) of claim(s) 1, 3, 5, 6, 8, and 10-12 under 35 U.S.C. § 102(a)(1) have been fully considered but are not persuasive.  
The Applicant has argued that the cited art of record, Hardt, does not disclose the content of amended claim 1, which was originally included as now-cancelled claim 3: “…reducing a correlation component between the posture error component and an error component other than the posture error component in the error information, wherein the error component other than the posture error component includes a bias error component of an angular velocity.”  Specifically, the Applicant has argued that Hardt discloses using the absolute position measurements from the GPS sensor 208 as a check to confirm accuracy of the position estimate determined from the INS 210, and the navigation filter 214 combining the measurements from the INS 210 and the absolute PVT measurements from the GPS sensor 208 to predict the OT 216.  The Examiner would like to put on record that the previous citations point to an INS that includes angular velocities, and that the INS may utilize one or more sensors during the data processing (see at least [0015]), where angular velocity data may incorrectly be weighted moreso than it should be, i.e. a bias error component of an angular velocity.

A detailed rejection follows below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. 

101 Analysis: Step 1
Independent claim 1 is directed towards a method and independent claim 11 is directed towards a machine. Therefore, each of the independent claims 1 and 11 and the corresponding dependent claims 2-10 are directed to a statutory category of invention under Step 1.

Regarding claim 1, 101 Analysis: Step 2A, Prong 1
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Independent claim 1 includes limitations that recite an abstract idea (emphasized below) and will be used as a representative claim for the remainder of the 101 rejection.  Claim 1 recites:
A posture estimation method for an electronic device, the method comprising: 
calculating a posture change amount of the electronic device with a processor based on an output from an angular velocity sensor of an inertial measurement unit included in the electronic device; 
predicting posture information of the electronic device with the processor by using the posture change amount; 
adjusting error information with the processor in a manner of determining whether or not the output of the angular velocity sensor is within an effective measurement range, where an input to the angular velocity sensor exceeding the effective measurement range is off-scale, and when it is determined that the output of the angular velocity sensor is not within the effective measurement range, increasing a posture error component in error information and reducing a correlation component between the posture error component and an error component other than the posture error component in the error information, wherein the error component other than the posture error component includes a bias error component of an angular velocity; and 
correcting the predicted posture information of the electronic device with the processor based on the error information.
These limitations, as drafted, are a method that, under broadest reasonable interpretation, covers performance of the limitation as a mathematical concept.  That is, nothing in the claim elements preclude the steps from practically being performed as a mathematical calculation.  For example, “calculating a posture change amount…” may be interpreted as using data points to calculate how much an object moved, “predicting posture information…” may be interpreted as calculating a predicted posture of an object after calculating how much the object moved in the previous calculation, “adjusting error information…” may be interpreted as numerically altering values, “…increasing a posture error component…” may be interpreted as numerically altering values by adjustment of weight, “…reducing a correlation component…” may be interpreted as numerically altering values by adjustment of weight, and “correcting the predicted posture information…” may be interpreted as numerically updating previously determined values.  Therefore, the claims are directed towards reciting an abstract idea.

101 Analysis: Step 2A, Prong 2
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application.”
In the present case, there are no additional elements in claim 1 beyond the above-noted abstract ideas.

101 Analysis: Step 2B
Regarding Step 2B in the 2019 PEG, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception, as stated in Step 2A, Prong 2. Hence, the claim is not patent eligible.
Claim 11 recites analogous limitations to that of claim 1, deviating in the utilization of a generic device with individual units which carry out the steps listed above, and is therefore rejected by the same premise.

Regarding claim 2, 101 Analysis: Step 2A, Prong 1
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Dependent claim 2 includes limitations that recite an abstract idea, emphasized below:
The posture estimation method according to claim 1, wherein 
the adjusting of the error information includes 
determining whether or not a current time is in a first period after it is determined that the output of the angular velocity sensor is not within the effective measurement range, 
increasing the posture error component in the92 first period, and 
reducing the correlation component between the posture error component and the error component other than the posture error component, in the first period.
These limitations, as drafted, are a method that, under broadest reasonable interpretation, covers performance of the limitation as a mathematical concept.  That is, nothing in the claim elements preclude the steps from practically being performed as a mathematical calculation.  For example, “determining whether or not a current time is in a first period…” may be interpreted as comparing the magnitude of a number to another number(s) for additional processing, “increasing the posture error component…” may be interpreted as numerically altering values by adjustment of weight, and “reducing the correlation component…” may be interpreted as numerically altering values by adjustment of weight.  Therefore, the claims are directed towards reciting an abstract idea.

101 Analysis: Step 2A, Prong 2
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application.”
In the present case, the only additional element in claim 2 beyond the above-noted abstract idea is “…the adjusting of the error information…” which does not integrate the exception into a practical application and merely encompasses the individualized abstract ideas of mathematical calculation.

101 Analysis: Step 2B
Regarding Step 2B in the 2019 PEG, claim 2 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception, as stated in Step 2A, Prong 2. Hence, the claim is not patent eligible.

Regarding claim 6, 101 Analysis: Step 2A, Prong 1
Regarding Prong 1 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Dependent claim 6 includes limitations that recite an abstract idea, emphasized below:
The posture estimation method according to claim 1, further comprising:93 
calculating a velocity change amount of the object based on an output of an acceleration sensor and the output of the angular velocity sensor, wherein 
in the adjusting of the error information, whether or not the output of the acceleration sensor is within an effective measurement range is determined, where an input to the acceleration sensor exceeding the effective measurement range is off-scale, and, when it is determined that the output of the angular velocity sensor or the output of the acceleration sensor is not within the corresponding effective measurement range, a motion velocity error component in the error information is increased, and a correlation component between the motion velocity error component and an error component other than the motion velocity error component in the error information is reduced, and 
in the predicting of the posture information, velocity information of the electronic device is predicted by using the velocity change amount.
These limitations, as drafted, are a method that, under broadest reasonable interpretation, covers performance of the limitation as a mathematical concept.  That is, nothing in the claim elements preclude the steps from practically being performed as a mathematical calculation.  For example, “calculating a velocity change amount…” may be interpreted as using data points to calculate how much an object’s velocity has changed, “…output of the acceleration sensor is within an effective measurement range is determined…” may be interpreted as comparing the magnitude of a number to another number(s) for additional processing, “…a motion velocity error component in the error information is increased…” may be interpreted as numerically altering values by adjustment of weight, “…an error component other than the motion velocity error component in the error information is reduced …” may velocity information of the electronic device is predicted by using the velocity change amount” may be interpreted as calculating a predicted velocity change amount after calculating how much the velocity changed in the previous calculation.  Therefore, the claims are directed towards reciting an abstract idea. 

101 Analysis: Step 2A, Prong 2
Regarding Prong 2 of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a "practical application.”
In the present case, there are no additional elements in claim 6 beyond the above-noted abstract ideas.

101 Analysis: Step 2B
Regarding Step 2B in the 2019 PEG, claim 6 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception, as stated in Step 2A, Prong 2. Hence, the claim is not patent eligible.

Dependent claims 5 and 7-10 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination.  Dependent claims 5 and 7-10, when 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1, 5-6, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hardt et al. (US-2018/0010914; hereinafter Hardt; already of record) in view of Shikimachi et al. (US-2018/0120115; hereinafter Shikimachi).
Regarding claim 1, Hardt discloses a posture estimation method for an electronic device (see Hardt at least Abs, [0014], and [0055]-[0057]), the method comprising: 
calculating a posture change amount of the electronic device with a processor based on an output from an angular velocity sensor of an inertial measurement unit included in the electronic device (see Hardt at least [0015], [0024]-[0025], and [0027] which describes the process of dead reckoning by use of sensor information, such as angular velocity, to calculate a change in position or other information such as yaw, pitch, or roll, or “posture” as the instant application dictates); 
predicting posture information of the electronic device with a processor by using the posture change amount (see Hardt at least [0024]-[0025] which details the process of dead reckoning by a navigation filter 214 which estimates the state of an object (such as the yaw, pitch, or roll, referred to herein as posture information) from sensor readings and then combines the readings with accurate GPS data when available); 
adjusting error information with the processor in a manner of determining whether or not the output of the angular velocity sensor is within an effective measurement range (see Hardt at least [0025] and [0027]-[0029] which describe signals containing error in the form of bias, noise, or other interference, as identified by the AIDL aid, of which can be appropriately weighted by the navigation filter 214 to reduce error, thus making adjustments when sensor readings not in range) … and when it is determined that the output of the angular velocity sensor is not within the effective measurement Hardt at least [0052] lines 16-35, [0044], and [0020] which indicates more or less weight assigned to the measurements when a vehicle experiences a high dynamic activity level; such as sensor outputs including higher amounts of noise that distort the accuracy of measurements) and reducing a correlation component between the posture error component and an error component other than the posture error component in the error information (see Hardt at least [0052] lines 16-35, [0044], and [0019] which describes the process of reducing the weighted factor of measurements from the sensors of an INS, where sensor measurements include velocity values with associated error, velocity values with associated bias error, acceleration values with associated bias error, and acceleration values with associated error) wherein the error component other than the posture error component includes a bias error component of an angular velocity (see Hardt at least [0018], [0015], and [0025] which describes the linear and angular velocities from sensors containing error, such as bias error resulting from integration without correcting factors); and
correcting the predicted posture information of the electronic device with the processor based on the error information (see Hardt at least [0025] and [0027] where readings are refined according to a weighting scheme).  
While Hardt suggests the following: …where an input to the angular velocity sensor exceeding the effective measurement range is off-scale (see Hardt at least [0027]-[0028] where weighting is applied to sensor readings if/when noise is observed in sensor readings)…, Hardt does not explicitly disclose this limitation. 
However, Shikimachi, in the same field of endeavor, teaches  …where an input to the angular velocity sensor exceeding the effective measurement range is off-scale (see Shikimachi at least [0060] and [0031] where a gyro sensor’s output exceeds a preset range, resulting in the determination of the output being unreliable, and replacing the unreliable output with an alternative value)…
Shikimachi teaches the weighting of different data points, by way of assigning a “reliability” to values from the angular velocity sensor, to achieve more accurate results via the process of dead reckoning (see Shikimachi at least [0067]), which relates to the “increasing” and “reducing” features.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device including sensors of an INS as disclosed by Hardt with an angular velocity sensor that recognizes off-scale outputs as taught by Shikimachi to refine dead reckoning calculations by using the most accurate data attainable (see Shikimachi at least [0003]-[0005]).

Regarding claim 5, Hardt in view of Shikimachi teach the posture estimation method according to claim 1, wherein 
the correlation component between the posture error component and the error component other than the posture error component is zero (see Hardt at least [0026], [0025], and [0018] where in the case of using dead reckoning when no GPS is available, posture data that includes error is unavailable, or equal to zero; in other words, the posture data that includes error is uncorrelated with velocity data that includes error and acceleration data that includes error).  
Regarding claim 6, Hardt in view of Shikimachi teach the posture estimation method according to claim 1, further comprising:   
calculating a velocity change amount of the object based on an output of an acceleration sensor and the output of the angular velocity sensor (see Hardt at least [0024] and [0015]), wherein 
in the adjusting of the error information, whether or not the output of the acceleration sensor is within an effective measurement range is determined (see Hardt at least [0025], [0029], [0027] where sensors collecting data are prone to error such as noise, bias, etc. and interpreter 300 determines the Hardt at least [0052] lines 16-35 and [0028] which describes weighting by the navigation filter 214 to reduce error, thus making adjustments when sensor readings are not in range, specifically assigning more or less weight to the measurements, such as an amount of error being increased), and a correlation component between the motion velocity error component and an error component other than the motion velocity error component in the error information is reduced (see Hardt at least [0052] lines 16-35 and [0019] which describes the process of reducing the weighted factor of measurements from the sensors of an INS, where sensor measurements include posture values with associated error, velocity values with associated bias error, acceleration values with associated bias error, and acceleration values with associated error), and 
in the predicting of the posture information, velocity information of the electronic device is predicted by using the velocity change amount (see Hardt at least [0024]-[0025] which details the process of dead reckoning by a navigation filter 214 which estimates the state of an object (such as its velocity) from sensor readings and then combines the readings with accurate GPS data when available).  
While Hardt suggests the following: …where an input to the acceleration sensor exceeding the effective measurement range is off-scale (see Hardt at least [0024] and [0027]-[0028] where weighting is applied to sensor readings (such as accelerometers) if/when noise is observed in sensor readings)…, Hardt does not explicitly disclose this limitation. 
However, Shikimachi, in the same field of endeavor, teaches  …where an input to the … sensor exceeding the effective measurement range is off-scale (see Shikimachi at least [0060] and [0031] 
Additionally, Shikimachi teaches the weighting of different data points, by way of assigning a “reliability” to values from the sensor, to achieve more accurate results via the process of dead reckoning (see Shikimachi at least [0067]), which relates to the “increasing” and “reducing” features.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device including sensors of an INS as disclosed by Hardt with a sensor that recognizes off-scale outputs as taught by Shikimachi to refine dead reckoning calculations by using the most accurate data attainable (see Shikimachi at least [0003]-[0005]).
Regarding claim 8, Hardt in view of Shikimachi teach the posture estimation method according to claim 6, wherein 
the error component other than the motion velocity error component includes a bias error component of an acceleration (see Hardt at least [0018], [0015], and [0025] which describes the accelerations from sensors containing error, such as bias error resulting from integration without correcting factors).  
Regarding claim 10, Hardt in view of Shikimachi teach the posture estimation method according to claim 6, wherein 
the correlation component between the motion velocity error component and the error component other than the motion velocity error component is zero (see Hardt
Regarding claim 12, Hardt in view of Shikimachi teach the analogous material of that in claim 1 as recited in the instant claim and is rejected for similar reasons.  Hardt additionally discloses a vehicle (see Hardt at least [0007] and Fig 1) comprising: 
a posture estimation device (see Hardt at least [0046] and Fig 2 with attention to navigational system 200) and a control device that controls a posture of the vehicle based on posture information of the vehicle, which is estimated by the posture estimation device (see Hardt at least [0023] and [0056] with attention to FCS 204 which calculates commands for actuators to fulfill guidance commands),
wherein the posture estimation device is included in an electronic device (see Hardt at least [0023] and [0056]), and the posture estimation device comprises a memory that stores a program (see Hardt at least [0046]), and a processor that executes the program (see Hardt at least [0046])… 
Regarding claim 11, Hardt in view of Shikimachi teach the analogous material of that in claims 1 and 12 as recited in the instant claim and is rejected for similar reasons.

Claims 2, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hardt in view of Shikimachi as applied in claim 1 above, and further in view of Takanashi et al. (US-2009/0198444; hereinafter Takanashi; already of record).
Regarding claim 2, Hardt in view of Shikimachi teach the posture estimation method according to claim 1.  Hardt additionally discloses the following:
the adjusting of the error information includes 
…
increasing the posture error component (see Hardt at least [0052] lines 16-35 which indicates more or less weight assigned to the measurements, such as an amount of error being increased) in the first period, and 
Hardt at least [0052] lines 16-35 and [0019] which describes the process of reducing the weighted factor of measurements from the sensors of an INS, where sensor measurements include velocity values with associated error, velocity values with associated bias error, acceleration values with associated bias error, and acceleration values with associated error), in the first period.
However, neither Hardt nor Shikimachi teach the following: 
…
determining whether or not a current time is in a first period after it is determined that the output of the angular velocity sensor is not within the effective measurement range, 
…
…
Takanashi, in the same field of endeavor, teaches: 
…
determining whether or not a current time is in a first period after it is determined that the output of the angular velocity sensor is not within the effective measurement range (see Takanashi at least [0049]-[0050], Fig 3, [0061], and [0063] which demonstrates a measurement from an angular velocity sensor being within a range and not being within a range (validity column of Fig 3), where the effective range is defined as any value between two threshold values.  The process of gathering information at a point in time when a measurement is not within range is also detailed), 
…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of adjusting error information as disclosed by Hardt with a  Takanashi at least [0009]). 
Regarding claim 7, Hardt in view of Shikimachi teach the posture estimation method according to claim 6.  Hardt additionally discloses the following: 
the adjusting of the error information includes 
…after it is determined that the output of the acceleration sensor is not within the effective measurement range (see Hardt at least [0025], [0029], [0027] where sensors collecting data are prone to error such as noise, bias, etc. and interpreter 300 determines the range of expected values for the aircraft.  Additionally, the AIDL aid identifies levels of variability within the aircraft which are then later addressed via weighting), 
increasing the motion velocity error component (see Hardt at least [0052] lines 16-35 and [0028] which describes weighting by the navigation filter 214 to reduce error, thus making adjustments when sensor readings are not in range, specifically assigning more or less weight to the measurements, such as an amount of error being increased) in the second period, and   
reducing the correlation component between the motion velocity error component and the error component other than the motion velocity error component (see Hardt at least [0052] lines 16-35 and [0019] which describes the process of reducing the weighted factor of measurements from the sensors of an INS, where sensor measurements include posture values with associated error, velocity values with associated bias error, acceleration values with associated bias error, and acceleration values with associated error), in the second period.  
However, neither Hardt nor Shikimachi teach the following: 
…
determining whether or not a current time is in a second period… 
…

Takanashi, in the same field of endeavor, teaches: 
…
determining whether or not a current time is in a second period (see Takanashi at least [0063] and Fig 3 where time points associated with various readings are recorded and used in further operations)… 
…
…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of adjusting error information as disclosed by Hardt with a time period as taught by Takanashi for the benefit of continually correcting a conversion coefficient to reduce error in calculated values (see Takanashi at least [0007])
Regarding claim 9, Hardt in view of Shikimachi and Takanashi teach the posture estimation method according to claim 7.  Hardt additionally discloses:
the error component other than the motion velocity error component includes a bias error component of an acceleration (see Hardt at least [0018], [0015], and [0025] which describes the accelerations from sensors containing error, such as bias error resulting from integration without correcting factors).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        2/25/2022